Name: Commission Implementing Regulation (EU) 2015/170 of 4 February 2015 repealing Regulation (EC) No 1135/2009 imposing special conditions governing the import of certain products originating in or consigned from China Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  international trade;  Asia and Oceania;  chemistry;  plant product;  foodstuff;  trade;  health;  tariff policy
 Date Published: nan

 5.2.2015 EN Official Journal of the European Union L 29/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/170 of 4 February 2015 repealing Regulation (EC) No 1135/2009 imposing special conditions governing the import of certain products originating in or consigned from China (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(ii) thereof, Whereas: (1) Following the findings of high levels of melamine in infant milk, other milk products, soya and soya products and of ammonium bicarbonate intended for food and feed in China and at import into the EU, Commission Regulation (EC) No 1135/2009 (2) imposes special conditions governing the import of these products originating in or consigned from China. On the basis of that Regulation, the import of products containing milk, milk products, soya and soya products intended for the particular nutritional use of infants and young children originating in or consigned from China is prohibited. Furthermore, identity and physical checks, including sampling and analysis to control the presence of melamine, are carried out on approximately 20 % of consignments originating in or consigned from China of ammonium bicarbonate intended for food and feed and of feed and food containing milk, milk products, soya and soya products. (2) Since July 2009, only one non-compliant sample was reported by the competent authorities of the Member States. The findings in that sample, reported in 2011, slightly exceeded the maximum level of melamine in ammonium bicarbonate. As a result, it is appropriate to repeal the special conditions governing the import of infant milk, other milk products, soya and soya products and of ammonium bicarbonate intended for food and feed originating in or consigned from China. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1135/2009 is hereby repealed. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Regulation (EC) No 1135/2009 of 25 November 2009 imposing special conditions governing the import of certain products originating in or consigned from China, and repealing Commission Decision 2008/798/EC (OJ L 311, 26.11.2009, p. 3).